Citation Nr: 1010229	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-38 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1979 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in Montgomery, Alabama in 
November 2008.  A transcript of that hearing is associated 
with the claims file.

Although the claim was originally characterized as 
entitlement to service connection for PTSD, the Veteran has 
been since diagnosed with a depressive disorder.  To 
adequately reflect the claim, the issue has been amended 
accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was previously before the Board in March 2009, at 
which that time the Board reopened the Veteran's claim and 
remanded it for further development on the merits.

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded in order to further develop 
information to verify the Veteran's claimed in-service 
traumatic stressors.  According to the Veteran's statements, 
he claimed that while stationed in Hawaii, two other service 
members, whom he was friends with, picked up two underage, 
local civilian girls in September 1984 and raped them.  He 
stated that he attempted to prevent the rape of one girl.  
The two service members and the Veteran were subsequently 
arrested and the Veteran was held for three days in police 
custody before the girl exonerated the Veteran of any 
wrongdoing.  The Veteran stated that he eventually was called 
to testify against the two service members at trial, and they 
were convicted of rape and kidnapping.  The Veteran stated he 
complained of harassment by his superiors, which precipitated 
a transfer to another base "for his own protection."  

In accordance with the Board's remand order, records from the 
Army Crimes Records Center (ACRC) indicate that the two 
service members identified by the Veteran were convicted of 
rape and kidnapping in September 1984 in Hawaii.  The Veteran 
was indicated as being a "person related to the report" in 
one of the reports obtained from the ACRC.  Thus, the Board 
finds that the evidence has sufficiently corroborated the 
Veteran's claimed stressor. 

VA treatment records indicate that in June and July 2005 the 
Veteran was diagnosed with depression with suicidal 
ideations, and was subsequently hospitalized in July 2005.  A 
PTSD assessment, including a list of the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV) criteria for a diagnosis of PTSD was done in April 2008.  
That assessment, done by a social worker, essentially checked 
off the relevant criteria under the DSM-IV for a diagnosis of 
PTSD.  However, a report of the symptomatology supporting 
each positive response was not provided.  Subsequent VA 
treatment records, including those that are the most recent 
from January 2009, indicate that the Veteran is being seen 
for both PTSD and depression, not otherwise specified.

In the July 2009 VA examination, the examiner found that a 
diagnosis of PTSD was not supported because, while the 
Veteran had mild arousal and re-experiencing of the traumatic 
event, he did not demonstrate avoidance symptoms consistent 
with a diagnosis of PTSD under the criteria in the DSM-IV.  
However, the Veteran was diagnosed with a depressive 
disorder, not otherwise specified, and polysubstance abuse.  
The VA examiner opined that the Veteran's polysubstance abuse 
preceded the Veteran's military service, and stated that the 
etiology of the Veteran's depressive disorder was unclear.  
She was not specifically asked to provide an opinion as to 
whether a condition other than PTSD was related to service.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
include claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

The Board notes that there is conflicting evidence as to 
whether the Veteran actually suffers from PTSD, and no 
opinion concerning whether the diagnosed depression is 
related to the incident in service has been requested.  Thus, 
the Board finds that another examination by a psychiatrist 
should be scheduled to adequately address the claim.

Additionally, the April 2009 letter, which sent the Veteran 
corrective Veterans Claims Assistance Act of 2000 (VCAA) 
notice in response to the Board's remand order, does not 
include notice as to the how VA determines an effective date.  
Thus, the AMC/RO should issue corrective notice under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
advises the Veteran as to what information and evidence would 
be used in determining an effective date should service 
connection for his claim be granted.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent corrective 
VCAA notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) that 
includes an explanation of the information 
and evidence needed to establish an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Obtain mental health treatment records 
from the VA Medical Center in Birmingham, 
Alabama dating since January 2009.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the current 
nature of any psychiatric disorder, to 
include PTSD, and to obtain an opinion as 
to whether any such disorder(s) is/are 
possibly related to military service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  

Following review of the file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorder found, to 
specifically include whether the Veteran 
suffers from PTSD.  The examiner should 
opine as to whether any current 
psychiatric disorder (other than a 
personality disorder) at least as likely 
as not (50 percent probability or greater) 
arose during service or is otherwise 
related to service, to include the 
Veteran's corroborated stressor of 
witnessing a kidnapping and rape, and 
being involved in the subsequent criminal 
proceedings.  A rationale for any opinion 
expressed should be provided.  

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder, to include PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


